Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 XL Capital Assurance Inc. and Subsidiary Interim Consolidated Financial Statements for the Three and Nine Month Periods Ended September 30, 2007 and 2006 (expressed in U.S. dollars) XL CAPITAL ASSURANCE INC. AND SUBSIDIARY INTERIM CONSOLIDATED BALANCE SHEETS (U.S. dollars in thousands, except share and per share amounts) (unaudited) As of As of September December 31, ASSETS Investments Debt securities available for sale, at fair value (amortized cost: 2007 - $364,223; 2006 - $335,532) $ $ Short-term investments, at fair value (amortized cost: 2007 - $21,259; 2006 - $14,979) Total investments Cash and cash equivalents Accrued investment income Prepaid reinsurance premiums Premiums receivable Reinsurance balances recoverable on unpaid losses Intangible assets - acquired licenses Deferred tax asset Derivative assets Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS EQUITY Liabilities Unpaid losses and loss adjustment expenses $ $ Deferred premium revenue Deferred ceding commissions, net Reinsurance premiums payable Derivative liabilities Accounts payable and accrued expenses Payable for investments purchased  Intercompany payable to affiliates Total liabilities Commitments and contingencies Shareholders Equity Common stock (par value $7,500 per share; 8,000 shares authorized; 2,000 shares issued and outstanding) Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders equity Total liabilities and shareholders equity $ $ See accompanying notes to consolidated financial statements. XL CAPITAL ASSURANCE INC. AND SUBSIDIARY INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (unaudited) (U.S. dollars in thousands) Three Months Ended Nine Months Ended September 30, September 30, Revenues Gross premiums written $ Ceded premiums written ) Net premiums written Change in net deferred premium revenue ) Net premiums earned Net investment income Net realized losses on investments  )  ) Net realized and unrealized losses on derivative financial instruments ) Fee income and other   68 Total revenues (loss) ) Expenses Net losses and loss adjustment expenses Net operating expenses 29,791 Total expenses 31,225 Income (loss) before income tax expense ) ) (28,558 ) Total income tax income (expense) ) 2,423 (8,989 ) Net loss ) ) (19,569 ) ) Comprehensive (loss) income Net loss ) Other comprehensive income (loss), (net of deferred tax benefit of $181 in 2007 and $57 in 2006) 7,265 1,020 ) Comprehensive (loss) income $ ) $ 3,964 $ (18,549 ) $ ) See accompanying notes to consolidated financial statements. XL CAPITAL ASSURANCE INC. AND SUBSIDIARY INTERIM CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS EQUITY (U.S. dollars in thousands, except share amounts) (unaudited) Nine Months Year Ended Ended December 31, September 30, 2007 Common shares Number of shares - beginning of year Number of shares - end of period Common stock Balance - beginning of year $ $ Balance - end of period Additional Paid-In Capital Balance - beginning of year Capital contribution  Balance - end of period Accumulated Other Comprehensive Loss Balance - beginning of year ) ) Net change in unrealized appreciation of investments ) Balance - end of period ) ) Accumulated Deficit Balance - beginning of year ) ) Net loss ) ) Balance - end of period ) ) Total shareholders equity $ $ See accompanying notes to consolidated financial statements. XL CAPITAL ASSURANCE INC. AND SUBSIDIARY INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS (U.S. dollars in thousands) (unaudited) Nine Months Ended September 30, Cash flows (used in) provided by operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities Net realized losses on sale of investments  Net realized and unrealized losses on derivative financial instruments, excluding cash received and paid Amortization of premium on bonds  Decrease in unpaid losses and loss adjustment expenses, net ) ) Increase in deferred premium revenue, net Increase in deferred ceding commissions, net Increase (decrease) in reinsurance premiums payable ) Increase in premiums receivable ) ) Decrease in accrued investment income 70 Change in deferred federal income tax asset ) Increase (decrease) in accounts payable and accrued expenses ) Increase (decrease) in intercompany payable to affiliates ) Other, net ) 30 Total adjustments Net cash (used in) provided by operating activities ) Cash flows from investing activities Proceeds from sale of debt securities  Purchase of debt securities ) ) Net purchase of short term investments ) ) Proceeds from maturity of debt securities and short-term investments Decrease in payable for securities purchased )  Other, net (1,127 ) 73 Net cash used in investing activities ) ) Cash flows from financing activities Capital contribution  Net cash provided by financing activities  Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents Beginning of year End of Period $ $ See accompanying notes to consolidated financial statements. XL CAPITAL ASSURANCE INC. AND SUBSIDIARY NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS (U.S. dollars in thousands) 1. Organization and Ownership On March 17, 2006, XL Capital Ltd (XL Capital) formed Security Capital Assurance Ltd (SCA), a Bermuda based holding company, in anticipation of contributing its ownership interests in its financial guarantee insurance and financial guarantee reinsurance operating businesses to SCA and selling an interest therein to the public through an initial public offering of SCA common shares (the IPO). The contribution of such businesses to SCA occurred on July 1, 2006 and the IPO was consummated on August 4, 2006. The aforementioned operating businesses contributed to SCA by XL Capital consisted of: (i) XL Capital Assurance Inc. (XLCA) and its wholly-owned subsidiary, XL Capital Assurance (U.K.) Limited (XLCA-UK) (XLCA and XLCA-UK hereafter collectively referred to as the Company) and (ii) XL Financial Assurance Ltd. (XLFA). After the IPO, a secondary offering by XL Capital, the exercise of the underwriters over-allotment option and restricted share awards to management of SCA, XL Capitals ownership of SCAs outstanding common shares immediately after the IPO represented approximately a 63 percent economic interest. In June 2007, XL Capital completed the sale of additional common shares of SCA from its holdings. Immediately after such sale XL Capital ownership of SCAs common shares represented approximately a 46 percent voting and economic interest in SCA, adjusted for restricted share awards to the Companys employees and management outstanding as of such date. Prior to XL Capitals sale of SCA common shares in June 2007 its voting interest in SCA was subject to limitations contained in SCAs bye-laws. XLCA is an insurance company domiciled in the State of New York and is licensed to conduct financial guarantee insurance business throughout all 50 of the United States, as well as in the Commonwealth of Puerto Rico, the District of Columbia, and the U.S. Virgin Islands. In addition, XLCA through XLCA-UK, which is an insurance company organized under the laws of England, is permitted to conduct financial guarantee business in England, Ireland, Spain, France, Portugal, Italy, Norway, The Netherlands, Greece, and Germany. Also, to facilitate distribution of its products XLCA maintains a branch office in Singapore and XLCA-UK maintains a branch office in Madrid. In addition XLCA has an office in California. XLCA and XLCA-UK have triple-A financial strength ratings from Standard & Poors Ratings Services, Moodys Investors Service, Inc., and Fitch Inc. The Company is primarily engaged in the business of providing credit enhancement on fixed and variable rate income securities through the issuance of financial guarantee insurance policies, and credit protection on specific referenced credits or on pools of specific referenced credits through guarantees of credit default swaps issued by trusts established to comply with New York State Insurance Law (the Trusts). Financial guarantee insurance provides an unconditional and irrevocable guarantee to the holder of a debt obligation of full and timely payment of principal and interest. In the event of a default under the obligation, the insurer has recourse against the issuer and/or any related collateral (which is more common in the case of insured asset-backed obligations or other non-municipal debt) for amounts paid under the terms of the policy. Credit default swaps are derivative contracts which offer credit protection relating to a particular security or pools of specified securities. Under the terms of a credit default swap, the seller of credit protection makes a specified payment to the buyer of credit protection upon the occurrence of one or more specified credit events with respect to a referenced security. Derivative financial instruments typically provide protection to a buyer rather than credit enhancement of an issue as in traditional financial guarantee insurance. The Companys underwriting policies limit the Company to providing credit protection on obligations or referenced securities that it determines would be of investment-grade quality without the benefit of credit enhancement provided by the Company through the issuance of insurance policies and credit default swaps. See Note 3 for further details. 2. Summary of Significant Accounting Policies Basis of Presentation and Consolidation These unaudited interim consolidated financial statements include the accounts of the Company, its subsidiary and the Trusts and have been prepared in accordance with U.S. generally accepted accounting principles (GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In addition, the year-end balance sheet data was derived from audited financial statements but does not include all disclosures required by accounting principles generally accepted in the United States of America. In the opinion of management, these unaudited financial statements reflect all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of financial position, results of operations and cash flows as at the end of and for the periods presented, including the elimination of all significant inter-company accounts and transactions. The results of operations for any interim period are not necessarily indicative of the results for a full year. These statements should be read in conjunction with the companys December 31, 2006 consolidated financial statements and notes XL CAPITAL ASSURANCE INC. AND SUBSIDIARY NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS (U.S. dollars in thousands) thereto filed with the Securities and Exchange Commission as an Exhibit to SCAs Form 10-K for the year ended December 31, 2006. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ materially from these estimates. In addition, certain reclassifications have been made to prior period consolidated financial statement amounts to conform to current year presentation. There was no effect on prior period reported net income as a result of these reclassifications. 3. Derivative Financial Instruments The Company issues credit default swap contracts and certain other credit derivatives. Under the terms of its credit default swap contracts the Company is generally required to make payments to its counterparty in the event of specific credit events relating to assets referenced in the contracts after exhaustion of various first-loss protection levels. These credit events are contract-specific, but generally cover bankruptcy and failure to pay. These credit derivatives are not subject to collateral or margin requirements. Accordingly, credit default swap contracts function like the guarantees of debt obligations that the Company provides in the form of insurance. Assets referenced in the Companys in-force credit default swap contracts consist of structured pools of corporate obligations. Such pools were awarded investment-grade ratings at the deals inception.
